ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant has filed rather a vigorous motion for rehearing in this cause which evidently is not well considered in connection with the record. It is charged that this court stated facts which are not true. If there is apparently an error in the opinion, a construction which appellant gives to its language, saying that there was a motion for a continuance by Jack Rupert at the time the court chose to place this appellant on trial first, there is still no error in the conclusion which was reached.
As stated in the motion, the court agreed about 10 :30 in rhe morning to grant a severance and to place Rupert on trial first. At that time Rupert did file a motion for a continuance and the court immediately adjourned until 2 o’clock of the same day. The mere silence of Rupert and his attorney while appellant was presenting his motion to the court in his case may or may not be under circumstances that would result in an acquiescence. The trial court had these matters before him and it was his province to determine that fact. He did so and held that there was no agreement. When the court reconvened at 2 o’clock in the afternoon the motion for a continuance by Rupert was withdrawn, at which time he asserted his claim to have the other party (appellant) placed on trial first just as appellant had done in the forenoon. The court, therefore, had the matter before him and acted the same day under the authority stated in the original opinion. The fact that the language in the original opinion does not reflect that there was a withdrawal of the motion for continuance is immaterial.
In re-editing the original opinion Judge Graves deleted a statement which he had placed in it to the effect that Rupert later pleaded guilty and received a life sentence for his part in the crime, thereby destroying the force and effect of appellant’s motion for severance and request that Rupert be placed on trial first. Appellant has discovered from the copy of the opinion furnished him that this was done and vehemently asserts that the writer of the opinion has deliberately placed in his opinion things that were not found in the record and *61positively asserting that no such statement was found in the record as a basis for its being placed in the opinion at any time. Evidently this court has given much more careful consideration to the record in the case than diligent counsel has done for his own client, even on a motion for rehearing, for we find in the court’s qualification to bill of exception number one, and quote from page 47 of the transcript, the following:
“The co-defendant, Jack Rupert, entered a plea of guilty and was sentenced to life imprisonment fourteen days after the conviction of the defendant Alford.”
It was perfectly proper for the trial court to place this qualification on the bill justifying him in reaching the conclusion which he did in placing appellant on trial first, and it was perfectly proper for the opinion of this court to so state, and the original opinion need not have been tempered by its deletion.
We find nothing else in the motion for rehearing which requires consideration. We have carefully reconsidered the entire record and think the original opinion correctly disposes of the cause.
The motion for rehearing is overruled.